Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objections to Claims 1-6, in the Office action filed February 22, 2021, are hereby withdrawn.
Claim Objections
Claims 7 and 14 are objected to because of the following informalities.  Appropriate correction is required.
Re Claim 7, the claim appears to be amended, so the claim status could read (Currently Amended).  
Claim 14 in the preamble could read “The fuel system according to claim 13 …” because Claim 13 first mentions the layer of resin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brandner et al. (2005/0115054) [Brandner] in view of Kippe et al. (6,234,195) [Kippe].
	Re Amended Claim 1, Brandner – a fuel tank and filler pipe – discloses a fuel system [Fig. 1] comprising a liquid tank [10] of a vehicle and a filler pipe [100] welded to the liquid tank [Paragraph 35 Lines 9-14] the filler pipe comprising a main body; a secondary body configured to support an inlet check valve [120, Paragraph 36 Lines 13-16] with a flange [114] extending between the main body and the secondary body, wherein the main body, the secondary body and the flange are made in one piece, wherein the filler pipe is obtained by blow-moulding a plastic preform [Paragraph 35 Lines 1-9].

    PNG
    media_image1.png
    387
    579
    media_image1.png
    Greyscale


	Re Amended Claim 2, Brandner in view of Kippe discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the secondary body comprises a screw thread [Brandner, Paragraph 36 Lines 13-16] for the screwing of the inlet check valve [Brandner, 120].
Re Amended Claim 3, Brandner in view of Kippe discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the secondary body comprises at least one recess [Kippe, 16f’] inside which fixation means of an inlet check valve can be fixed [Kippe, 32’, Col. 4 Lines 11-16].
Re Amended Claim 5, Brandner in view of Kippe discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the filler pipe 
Re Amended Claim 6, Brandner in view of Kippe discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the inlet check valve is mounted on the secondary body [Brandner, Paragraph 36 Lines 13-16] [Kippe, Col. 4 Lines 11-16].
Re Claim 12, Brandner in view of Kippe discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the filler pipe comprises a multilayer structure [Brandner, 102 and 104].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brandner in view of Kippe as applied to amended claim 1 above, and further in view of Hattori (6,240,957).
Re Amended Claim 4, the Brandner and Kippe combination does not expressly disclose that the secondary body comprises an abutment or a groove for the placement of a seal element.  However, Hattori – a backward flow prevention valve – discloses the secondary body has a groove [Hattori, 17] for a seal element [Hattori, 41, Col. 6 Lines 32-34].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the groove and seal structure for the pipe.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Brandner filler pipe to have a groove structure for a sealing element, before the effective filing date of the claimed invention with predictable and obvious results, to prevent the flow of fluid through the seal structure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brandner in view of Kippe as applied to amended claim 6 above, and further in view of Kuehnemund et al. (6,260,578) [Kuehnemund]
Re Amended Claim 7, the Brandner and Kippe combination does not expressly disclose that the inlet check valve is welded to the secondary body.  However, Kuehnemund – a valve structure for a tank – discloses the inlet check valve [Kuehnemund, 10] is welded to the secondary body [Kuehnemund, at 62, Fig. 2, Col. 3 Lines 2-4].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a substitution to attaching the inlet check valve to the secondary body.  See MPEP 2143(I)(B) and (D).  One of ordinary skill would be able to modify the Brandner filler pipe to have the inlet check valve welded to the secondary body, before the effective filing date of the claimed invention with predictable and obvious results for improved assembly and to prevent the spilling of fluid through the connection [Kuehnemund, Col. 1 Line 63 to Col. 2 Line 2].
Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandner in view of Kippe as applied to amended claim 1 and new claim 12 above, respectively, and further in view of De Keyzer at al. (2016/0052386) [Keyzer].
Re Claims 9, 13, and 14 the Brandner and Kippe combination does not expressly disclose that the filler pipe is impermeable or has a resin of EVOH impermeable to fuel.  However, Keyzer – a method of making a filling pipe – discloses a pipe structure that can be impermeable to fuel with a layer of EVOH [Keyzer, Paragraphs 40-43].  The Applicant believes the claimed invention has an improvement over the prior art, when 
Re Claim 10, Brandner in view of Kippe in view of Keyzer discloses the claimed invention according to Claim 9 above; further, the combination discloses the filler pipe has a treated external surface [Keyzer, Paragraph 42 Lines 11-13].
Re Claim 11, Brandner in view of Kippe in view of Keyzer discloses the claimed invention according to Claim 10 above; further, the combination discloses said external surface is fluorinated or sulphonated [Keyzer, Paragraph 42 Lines 11-13].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks Page 6 Line 16 to Page 7 Line 18, filed May 24, 2021, with respect to the rejection(s) of claim 1 as unpatentable under §103 over Mientkewitz et al. (DE 10317407) in view of Brandner, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of §103 as unpatentable over Brandner in view of Kippe as stated in Paragraph 3 of this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aoki et al. (2002/0121517).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736